

117 HR 2899 IH: To direct the Secretary of the Interior to conduct a study to assess the suitability and feasibility of designating areas within the island of Guam as a National Heritage Area, and for other purposes.
U.S. House of Representatives
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2899IN THE HOUSE OF REPRESENTATIVESApril 28, 2021Mr. San Nicolas (for himself and Mr. Case) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to conduct a study to assess the suitability and feasibility of designating areas within the island of Guam as a National Heritage Area, and for other purposes. 
1.The Guam National Heritage Area Study
(a)Study
(1)In generalThe Secretary, in consultation with appropriate regional and local organizations or agencies, shall conduct a study to assess the suitability and feasibility of designating the study areas as National Heritage Areas. (2)RequirementsThe study shall include analysis, documentation, and determinations on whether the study areas—
(A)has an assemblage of natural, historic, and cultural resources that— (i)represent distinctive aspects of the heritage of the United States;
(ii)are worthy of recognition, conservation, interpretation, and continuing use by residents and visitors; and (iii)would be best managed—
(I)through partnerships among public and private entities; and (II)by linking diverse and sometimes noncontiguous resources and active communities that share a common heritage;
(B)reflects traditions, customs, beliefs, and folklife that are a valuable part of the story of the United States; (C)provides—
(i)outstanding opportunities to conserve natural, historic, cultural, or scenic features; and (ii)outstanding recreational and educational and cultural tourism opportunities;
(D)contains resources that— (i)are important to any identified themes of the study area; and
(ii)retain a degree of integrity capable of supporting interpretation; (E)includes residents, business interests, nonprofit organizations, including museums and heritage organizations, and State and local governments that—
(i)are involved in the planning of the National Heritage Area; (ii)have developed a conceptual financial plan that outlines the roles of all participants in the Area, including the Federal Government; and
(iii)have demonstrated support for the designation of the Area; (F)has a potential management entity to work in partnership with the individuals and entities described in subparagraph (E) to develop the Area while encouraging State and local economic activity; and
(G)has a conceptual boundary map that is supported by the public. (b)Private property considerationsIn conducting the study, the Secretary shall consider the potential impact that designation of the study area as a national heritage area would have on private property on Guam.
(c)ReportNot later than the end of the third fiscal year after the date on which funds are first made available for this section, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes— (1)the findings of the study; and
(2)any conclusions and recommendations of the Secretary. (d)DefinitionsIn this section:
(1)AreaThe term Area means a National Heritage Area located in Guam. (2)SecretaryThe term Secretary means the Secretary of the Interior.
(3)Study areaThe term study area means the island of Guam. 